FILED
                             NOT FOR PUBLICATION                             OCT 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES T. DAVIS,                                 No. 09-16655

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01383-FCD-
                                                  EFB
  v.

D. CALVIN, C/O; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS and THOMAS, Circuit Judges.

       The district court did not abuse its discretion by dismissing Charles T.

Davis’s (“Davis”) action under Federal Rule of Civil Procedure 41(b) after

warning Davis to comply with its order to appear at his deposition and weighing

the pertinent factors. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2002) (discussing factors that courts must consider in determining whether to

dismiss for failure to prosecute or failure to comply with a court order).

      Because we affirm the district court’s dismissal under Rule 41(b), we do not

consider Davis’s challenges to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      AFFIRMED.




                                           2                                    09-16655